DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1, 11 and 14 are amended.  Claims 16-20 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the plated coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 3 depend from claim 2?

Election/Restrictions
Newly submitted claim 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously applicant claimed various materials and coatings on the materials.  Applicant did not previous claim a pre-applied mask having an extension to remove the mask or painting the ident and removing the mask via the extension.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0250065 to Hornick et al.
Regarding claim 1, Hornick ‘065 discloses a multi-axis mount comprising: a magnetizable baseplate 104’, the baseplate comprising an indent 110, the indent comprising multiple sloped sides (Fig. 3); a pivot 102, the pivot comprising a magnetizable, partial ovoidal body, the pivot 102 contacting the baseplate 104 at no less than two sloped sides of the indent 110 and at no more than three sloped sides of the indent 110; and a magnet 116ab located on an opposite side of the magnetizable baseplate 104’ from the pivot 102, the magnet 116ab to attract the pivot 102 against the baseplate 104’ (para 0063).
Regarding claim 4, Hornick ‘065 discloses wherein the baseplate 104’ has a radius of curvature slightly smaller than the corresponding radius of curvature of the pivot 102 (Figs. 3 and 7).
Regarding claim 5, Hornick ‘065 discloses wherein pivot 102 contacts the baseplate 104’ at no more than two points (figs. 3, 7-9).

Regarding claim 10, Hornick ‘065 discloses wherein the mount lacks mechanical adjustors (Fig. 3).
Regarding claim 19, Hornick ‘065 discloses wherein the indent 110, at each point of contact with the pivot 102, having a radius of curvature smaller than a corresponding radius of curvature of the pivot (Fig. 3, 7, 9 and 10).
Regarding claim 20, Hornick ‘065 discloses wherein the indent having a straight edge and a curved edge (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 6-8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0250065 to Hornick et al. in view of US 6,919,787 to Macken.
Regarding claim 2, Hornick ‘065 discloses a pivot.  Coating or plating parts of a certain material is well known in the art in order to protect the material.  
For example, Macken ‘787 teaches coating the pivot to resist wear (col. 9, lines 45-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the pivot in Hornick ‘065 as taught in Macken ‘787 to resist wear.

For example, Macken ‘787 teaches coating the pivot with chrome or other hard material to resist wear (col. 9, lines 45-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the pivot in Hornick ‘065 as taught in Macken ‘787 to resist wear.
Regarding claim 6, Hornick ‘065 discloses a baseplate having a surface 110.  Coating or plating parts of a certain material is well known in the art in order to protect the material.  
For example, Macken ‘787 teaches coating the baseplate with chrome or other hard material to resist wear (col. 9, lines 45-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the baseplate surface in Hornick ‘065 as taught in Macken ‘787 to resist wear.
Regarding claim 7, Hornick ‘065, as modified above, could disclose wherein the wear resistant coating is manganese phosphate.  Macken ‘787 teaches using chrome or other hard material (col. 9, lines 45-49).
Regarding claims 8 and 16, Hornick ‘065 teaches various shaped indent surfaces of the baseplate.  The examiner submits that forming an indent into a marquise or simply having more than three straight sides would be an obvious modification based on the release rate requirement for the coupling in use. 
Noting that Macken ‘787 also teaches that the indent 24c could be configured as other shapes. The shape of the opening determines the positioning of ball relative to the hole and the release rate of the ball relative to the hole. Macken ‘787 also teaches that the indent 24c could be configured as other shapes and experiments with various shaped and sized openings for a certain release rate of the magnet 
Regarding claim 17, Hornick ‘065 discloses a pivot contacting the sloped sides of an indent.  Coating or plating parts of a certain material is well known in the art in order to protect or alter the properties of the material.
For example, Macken ‘787 teaches coating the pivot and/or baseplate with a low friction material or with chrome or other hard material (col. 9, lines 45-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the pivot with a first coating and then coat the sides of the indent with a second, different coating to either reduce friction or resist wear depending on the needs of the user of the coupling system.  Macken teaches coating with different materials and coating different parts.  Determining which parts to coat with which materials is of ordinary skill in the art.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0250065 to Hornick et al. in view of US 2016/003270 to Franklin.
Regarding claim 11, Hornick ‘065 discloses a multi-axis mount comprising: a baseplate 104’ of a magnetizable material (para 0063), the baseplate comprising an indent 110, the indent comprising one straight edge and two facing sloped sides (Fig. 3); a pivot 102, the pivot comprising a face and a magnetizable body, the pivot 102 contacting the baseplate 104’ at both facing sloped sides of the indent and the pivot not contacting the baseplate elsewhere (Fig. 3); and a magnet 116ab located on an opposite side of the baseplate 104’ from the pivot, the magnet to attract the pivot against the baseplate.
Hornick ‘065 discloses multiple shapes for the pivot 102, including a flat sided spherical shape for attachment purposes.  To include a flat sided more oval shape would be an obvious modification or 
For example, Franklin ‘270 teaches the use of various shaped pivots including a flat-sides spherical shaped pivot 45 depending on the engagement and attachment needs (para 0233).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the pivot in Hornick ‘065 to be flat-sided oval as taught in  Franklin ‘270 in order to allow additional degree of freedom in the engagement of the object interface with the mounting apparatus (Franklin ‘270 - para 0233).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0250065 to Hornick et al. in view of US 4,390,172 to Gotman.
Regarding clam 14, Hornick ‘065 discloses a multi-axis mount comprising: a baseplate 104’, the baseplate comprising an indent 110; a pivot 102, the pivot comprising a hemispherical magnetizable body with a face, the face comprising an opening to attach an object (Fig. 12b); and a ring magnet 116a (para 0067) located behind the baseplate 104’ from the pivot (note magnet 116a is under portion 110 of the baseplate and thus opposite the top or contacting surface 110 of the baseplate), the ring magnet 116a including  a central opening (para 0067), the magnet 116a to attract the magnetizable pivot against the baseplate 104’ such that when the mount is assembled a portion of the pivot 102 is within the opening of the ring magnet (Fig. 3).
Hornick ’06  teaches various shaped baseplates that alter the points of contact between the baseplate indent 110 and the pivot 102.  To include a shape of a triangle would be an obvious modification and well-known in the art.
For example, Gotman ‘172 teaches an indent having three sloped sides, a pivot contacting the baseplate on each of the three sloped sides of the indent and the pivot not contacting the baseplate .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0250065 to Hornick et al. in view of US 2016/003270 to Franklin as applied to claim 11 above, and further in view of US 6,919,787 to Macken.
Regarding claim 12, Hornick ‘065 (para 0063) teaches that the elements may be made from a magnetically interactive material such as a ferromagnetic material.  Ferromagnetic materials include rare earth magnets and steel.
Franklin ‘270 teaches configuring the intermediate surface or the engagement member to, in whole or in part, be made of material that responds to magnetism [0153].
Franklin ‘270 also teaches [0054] that the term “magnet” refers to any material or component that responds to a magnetic field, including a ferrous metal or other material that is configured to respond to magnetism, a permanent magnet, an electromagnet, a correlated magnet, a programmed/coded magnet, etc., or a combination of these. Hornick ‘065 and Franklin ‘270 are open to a myriad of magnets and magnetic materials.
Therefore, the examiner submits that Hornick ‘065 as modified by Franklin ‘270 teaches the magnet is a rare earth magnet, the pivot is steel, the baseplate is steel.  
Coating or plating parts of a certain material is well known in the art in order to protect the material.
For example, Macken ‘787 teaches coating the pivot and/or baseplate with a low friction material or with chrome or other hard material (col. 9, lines 45-49).  It would have been obvious to one 
Regarding claim 13, Hornick ‘065, as modified, could disclose wherein the first coating is a chrome plating over a copper strike, the second coating is a manganese phosphate coating, and the rare earth magnet is a neodymium rare earth magnet. See above motivation and also note that, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0250065 to Hornick et al. in view of US 4,390,172 to Gotman as applied to claim 14 above, and further in view of US 6,919,787 to Macken.
Regarding claim 15, Hornick ‘065 discloses a pivot contacting the sloped sides of an indent.  Coating or plating parts of a certain material is well known in the art in order to protect or change the properties of the material.
For example, Macken ‘787 teaches coating the pivot and/or baseplate with a low friction material or with chrome or other hard material (col. 9, lines 45-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the pivot with a first coating and then coat the baseplate with a second, different coating to either reduce friction or resist wear depending on the needs of the user of the coupling system.  Macken teaches coating with different materials and coating different parts.  Determining which parts to coat with which material is of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on any reference or combination thereof applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/               Primary Examiner, Art Unit 3632